DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to a Preliminary Amendment filed on 04/14/2020.
Claims 4, 10, 15, 18-20, 23-26, 28-30, 33-37 and 39-50 are cancelled.
	Currently, claims 1-3, 5-9, 11-14, 16-17, 21-22, 27, 31-32 and 38 are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/14/2020. The IDS has been considered.

Claim Objections
Claim 21 is objected to because of the following informalities: 
	Regarding claim 21, in lines 10-11, “the light emitting region LED package” should read “the light emitting region of the LED package.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 21 is indefinite, because:
	First, the limitation “wherein the LED package further includes a reflective structure having vertical sidewalls surrounding the LED chip and wavelength conversion film,” in which it is unclear whether such wavelength conversion film is the same wavelength conversion film as recited earlier in the claim. The limitation will be interpreted as the same wavelength conversion film.
	Second, the limitation “to inhibit light emission from side surfaces of the LED chip and wavelength conversion film,” in which it is unclear whether such wavelength conversion film is the same wavelength conversion film as recited earlier in the claim. The limitation will be interpreted as the same wavelength conversion film.
Note the dependent claims 22 and 27 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 16-17, 31-32 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0217713 A1 to Wang et al. (“Wang”).
Regarding independent claim 1, Wang in Fig. 5 teaches a light emitting diode (LED) module comprising: 
a substrate 40 (¶ 57, PCB 40) including an upper surface (rotated Fig. 5 to the right by 90 degrees (“rotated Fig. 5”)); 
an LED package 41 (¶ 58, LED 41, which is a preassembled LED unit i.e., LED package) including a light emitting region 41 (the LED 41 must include a light emitting region) and mounted on the upper surface of the substrate 40; 
a light sensor 36 (¶ 58, ambient light sensor or receiver 36) including a light receiving region 36 (the ambient light sensor or receiver 36 must include a light receiving region) and 
a lens 51 (or 54) (Fig. 5 & ¶ 68, Fresnel lens 51 (or 54) which is positioned at a distance 52 away from the electric components  mounted on the PCB 40) vertically aligned over the light emitting region 41 of the LED package 41 and at least partially overlapping the light receiving region 36 of the light sensor 36 (rotated Fig. 5).
Regarding claim 5, Wang in Fig. 5 further teaches the lens 51 (or 54) entirely overlaps the light emitting region 41 of the LED package 41 and at least partially overlaps the light receiving region 36 of the light sensor 36 (Fig. 5).
Regarding claim 6, Wang in Fig. 5 further teaches the lens 51 (or 54) is a Fresnel lens (¶ 68).
Regarding claim 7, Wang in Fig. 5 further teaches an outer edge of the Fresnel lens 51 (or 54) is vertically aligned over the light receiving region 36 of the light sensor 36 (rotated Fig. 5, an outer edge of a surface of the lens 51 or 54 facing the light sensor 36 vertically aligns over the entire light sensor 36 including the light receiving region 36).
Regarding claim 16, Wang in Fig. 5 further teaches a module cover 51 (or 54) (rotated Fig. 5 & ¶ 68, Fresnel lens 51 (or 54)) extending over the substrate 40 and defining an upper wall of the LED module (rotated Fig. 5), wherein the lens 51 (or 54) is formed in the module cover 51 (or 54).
Regarding claim 17, Wang in Fig. 5 further teaches a lower surface of the module cover 51 (or 54) is roughened to form a visual impediment of the LED package 41 and the light sensor 36 when viewed through the module cover 51 (or 54) (rotated Fig. 5, a lower surface of lens 51 

Regarding independent claim 31, Wang in Fig. 5 teaches a light emitting diode (LED) module comprising: 
a substrate 40 (¶ 57, PCB 40) including an upper surface (rotated Fig. 5 to the right by 90 degrees (“rotated Fig. 5”)); 
an LED package 41 (¶ 58, LED 41, which is a preassembled LED unit i.e., LED package) including a light emitting region 41 (the LED 41 must include a light emitting region) and mounted on the upper surface of the substrate 40 (rotated Fig. 5); and 
a module cover 51 (or 54) (Fig. 5 & ¶ 68, Fresnel lens 51 (or 54)) formed of a transparent material (¶ 25 & claims 6-7, Fresnel lens is optically transparent i.e., formed of transparent material) and extending over the substrate 40 to define an upper wall of the LED module (rotated Fig. 5), a portion of the module cover 51 (or 54) includes a lens 51 (or 54) (rotated Fig. 5 & ¶ 68, Fresnel lens 51 (or 54)) aligned over the light emitting region 41 of the LED package 41, 
wherein a lower surface of at least the lens 51 (or 54) of the module cover 51 (or 54) is roughened to form a visual impediment against viewing the LED package 41 through the lens 51 (or 54) from outside the module cover 51 (or 54) (rotated Fig. 5, a lower surface of lens 51 (or 54) is uneven i.e., roughened, which would form a visual impediment against viewing the LED package through the lens from outside the module cover as claimed).
Regarding claim 32, Wang in Fig. 5 further teaches the lens 51 (or 54) is a Fresnel lens (¶ 68).
Regarding claim 38, Wang in Fig. 5 further teaches an ambient light sensor 36 (¶ 58, ambient light sensor or receiver 36) mounted on the upper surface of the substrate 40 horizontally adjacent the LED package 41 (rotated Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 2016/0240721 A1 to Chu et al. (“Chu”).
Regarding claim 3, Wang teaches the light sensor 36 is an ambient light sensor 36 (¶ 58) having the light receiving region 36.
	However, Wang does not explicitly disclose the light sensor having the light receiving region includes a photodiode array.
	Chu recognizes a need for extending the response spectrum or to separately measure different wavelengths of received light (¶ 100). Chu satisfies the need by utilizing a plurality of photodiodes (i.e., photodiode array) for a photodetector (i.e., light sensor).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the photodiode array taught by Chu for the light sensor having the light receiving region taught by Wang, so as to extend the response spectrum or to separately measure different wavelengths of received light.

Claims 12-13, 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 2018/0175264 A1 to Lee et al. (“Lee”).
	Regarding claim 12, Wang teaches the LED package 41.
	However, Wang does not explicitly disclose the LED package includes a reflective sidewall interposed between the light emitting region and the light sensor.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the LED package taught by Lee with the reflective sidewall structure taught by Lee, so as to effectively increase extraction efficiency for an LED package.
	The LED package of Wang comprising the reflective sidewall of Lee would have the reflective sidewall interposed between the light emitting region and the light sensor (Wang: Fig. 5; Lee: Fig. 1A) as claimed.
Regarding claim 13, the combination of Wang and Lee (Fig. 1A) further teaches the reflective wall 109W of the LED package (Lee: Fig. 1A) surrounds the light emitting region 113 of the LED package (Lee).

Regarding independent claim 21, Wang in Fig. 5 teaches a light emitting diode (LED) module comprising: 
a substrate 40 (¶ 57, PCB 40) including an upper surface (rotated Fig. 5 to the right by 90 degrees (“rotated Fig. 5”)); 
an LED package 41 (¶ 58, LED 41, which is a preassembled LED unit i.e., LED package) including a light emitting region 41 (the LED 41 must include a light emitting region) and mounted on the upper surface of the substrate 40; 

a module cover 51 (or 54) (Fig. 5 & ¶ 68, Fresnel lens 51 (or 54)) formed of light transparent material (¶ 25 & claims 6-7, Fresnel lens is optically transparent i.e., formed of light transparent material) and extending over the substrate 40 to define an upper wall of the LED module (rotated Fig. 5), a portion of the module 51 (or 54) cover including a Fresnel lens 51 (or 54) (Fig. 5 & ¶ 68, Fresnel lens 51 (or 54)) vertically aligned over the light emitting region LED package 41 and at least partially overlapping the light receiving region 36 of the ambient light sensor 36 (rotated Fig. 5).
However, Wang does not explicitly disclose the LED package includes an LED chip and a wavelength conversion film located over the LED chip, and wherein the LED package further includes a reflective structure having vertical sidewalls surrounding the LED chip and wavelength conversion film to inhibit light emission from side surfaces of the LED chip and wavelength conversion film.
Lee recognizes a need for providing light of a specific wavelength (¶ 51) and effectively increasing light extraction efficiency for an LED package (¶ 3). Lee satisfies the need by adding a phosphor 115 (i.e., wavelength conversion film) over a light-emitting structure 113 (¶ 49-¶ 50) for wavelength conversion (Fig. 1A & ¶ 50-¶ 51), and providing a reflective structure 109 having a sidewall portion 109W (i.e., vertical sidewall) surrounding a light-emitting structure 113 and the phosphor 115 of an LED 119 (Fig. 1A, ¶ 38-¶ 39 & ¶ 48).

A limitation of "to inhibit light emission from side surfaces of the LED chip and wavelength conversion film” is attempting to define the claimed reflective structure by what it does, rather than by what it is, which can be evidenced by its specific structure or specific composition. See MPEP § 2173.05(g). The limitation can be construed as a function and/or a property of the claimed LED module. 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)". 
Here, since the combination of Wang and Lee teaches all of the claimed structure limitations of the claimed LED module, the LED module taught by Wang and Lee is capable of performing the claimed function as recited in the limitation above.
 In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underlined for emphasis}." 
Here, the limitation does not structurally distinguish the claimed reflective structure over the prior art as is it directed to a function or property of the claimed LED module. The LED module of Wang and Lee including inherently has the property or can function as recited in the limitation above.
Regarding claim 22, the combination of Wang and Lee (Fig. 1A) further teaches the reflective structure 109 (Lee) is formed of a resin material 107 (Lee: ¶ 44) including a reflective powder 105 (Lee: ¶ 44).
Regarding claim 27.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 14, Wang teaches a horizontal spacing between the LED package 41 and the light sensor 36, but does not explicitly disclose the horizontal spacing is 300 µm or less.
However, it would have been obvious to form the horizontal spacing between the LED package and the light sensor within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 would be allowable, because the prior art of record, including Wang, Chu and Lee, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the LED package includes an LED chip and a wavelength conversion film configured to emit white light.
Claim 8 would be allowable, because the prior art of record, including Wang, Chu and Lee, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein a center axis of the Fresnel lens is aligned with a geometric center of the light emitting region of the LED package.
Claims 9 and 11 would be allowable, because they depend from the allowable claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0051955 A1 by Tiao et al. relates to a detecting module including a light source unit, a light detecting unit being a photodiode and an optical microstructure unit, which can be a Fresnel lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M.L./Examiner, Art Unit 2895                 

/JAY C CHANG/Primary Examiner, Art Unit 2895